       Case 1:19-cv-10377-LAK-SN Document 105 Filed 02/09/21 Page 1 of 3




Darshan I. Patel
Partner
dmay@hpmb.com

                                                      February 9, 2020

VIA ECF
Honorable Judge Sarah Netburn
Thurgood Marshall United States Courthouse
Southern District of New York
40 Foley Square, Courtroom 219
New York, NY 10007
Re:     Tirado/Castelle v. City of New York, et al.
        Index No.:    19-cv-10377-LAK-SN
        Our File No.: 611-3290

Dear Judge Netburn:
       Our law firm represents the Defendants in the above-referenced matter. This letter is
submitted to update the Court regarding outstanding discovery in furtherance of the recent court
conference on February 2, 2021, as directed at the conference and ECF # 102.
        Video Footage of Decedent’s death
         Mr. Rickner and I have met and conferred on the outstanding video footage several times
since the last conference. The Department of Corrections (“DOC”) has confirmed that it
possesses the video footage from November 8, 2016, including the time of decedent’s death, and
is cross referencing their footage matches with the camera views and angles described in the
DOC investigation report. I was advised that the Investigations Division is presently reviewing
all footage, including the different copies that have been made of that footage, for inventory
purposes and that they have pulled an investigator off of her regular assignment and that she has
been working full time on this since February 4, 2021. I was advised that we will receive copies
of all footage, including that relating to decedent’s death, by February 19, 2021.
        Plaintiff’s attorney also recently discovered that he has footage from one of the cameras
of decedent’s death on November 8, 2016 and, as described above, the DOC will provide any
further footage shortly. I have conveyed plaintiff’s attorneys’ other concerns concerning
artifacts, inmate interview footage and the shortcut files to DOC, and I am hopeful that those
issues will be fully resolved when copies from the original files are provided by February 19,
2021.



 2350689.1
        Case 1:19-cv-10377-LAK-SN Document 105 Filed 02/09/21 Page 2 of 3
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
February 9, 2021
Page - 2 -


        Email custodians
       Plaintiff’s attorney and I met and conferred on this issue on February 5, 2021, and have
agreed to the following custodians relating to emails concerning Mr. Castelle’s incarceration and
death as well as the administration of Librium/Methadone:

              Chief of Department 2011-2016
              Warden and Deputy Wardens in AMKC 2011-2016
              Deputy Commissioner of Health Affairs 2011-2016
              Assistant Commissioner of Health Affairs 2011-2016
              Deputy Commissioner of Investigations November 2016
              Director/ Assistant Commissioner of ID November 2016
        Presently, the undersigned does not have a timetable as to when relevant emails can be
obtained.
        Informal or Nonlitigation complaints
        Plaintiff’s attorney and I met and conferred on this issue on February 4 and 5, 2021. We
discussed how the Grievance unit and the Constituent Services unit handled complaints from
inmates, 311 calls, and Legal Aid. Plaintiff’s attorney raised additional questions regarding the
system, which I, in turn, communicated to DOC. Plaintiff’s attorney and I will continue to
further discuss how to best proceed with this aspect of discovery expeditiously.
        Prior litigation documents
        We have had difficulties taking stock of the cases forwarded by plaintiff’s attorney because
they are referenced by the name of the inmate and not the representative of the deceased. By way
of searches on the internet, we did identify several, but many of these cases have protective orders,
which need to be addressed. Plaintiff’s attorney and I will continue to further discuss how to best
proceed with this aspect of discovery expeditiously.
        Miscellaneous:
        We have disclosed the following since the last conference:
        1. Protocols Methadone Administration (#586-#599)
        2. DOC Inmate Look/Photos (#600- #664)
        3. DOC Preliminary Investigation Report (#665-#847)
        4. BOC Health Care Minimums Standards- 04-10-91 (#848 - #896)
        5. Medical Emergency Briefing F140822 (#897-#910)
        6.     Drug Identification F090724 (#911-#946)
        7.     Medical Emergencies Briefing F090520 (#947-#960)
        8.     Drug Identification F150720 (#961-#988)




 1834003.1
        Case 1:19-cv-10377-LAK-SN Document 105 Filed 02/09/21 Page 3 of 3
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
February 9, 2021
Page - 3 -


       We will be disclosing other material beyond that described above very shortly. We thank
the Court for its time and consideration.
                                                  Respectfully submitted,
                                                  HEIDELL, PITTONI, MURPHY & BACH, LLP



DGM:vm                                            Darshan I. Patel

cc:     VIA ECF - All Parties




 1834003.1
